DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of SPECIES 1 (Figures 4-7; claims 1-3 & 5) in the reply filed on 02/10/2021 is acknowledged.
Claims 4 and 6-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/10/2021.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "is thin" in claim 5 is a relative term which renders the claim indefinite.  The term "is thin" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  --For the purpose of examination this limitation will be examined as best understood.--

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katoka USPN 8816561.

    PNG
    media_image1.png
    869
    1089
    media_image1.png
    Greyscale

Annotated Figure 4 of Katoka USPN 8816561 (Attached Figure 1)
Regarding Claim 1: Katoka USPN 8816561 discloses in Figures 1-5 the limitations: 
a shaft 80; 
a motor 20 including a rotor 60 fixed to the shaft and a stator (70) surrounding the rotor (see Figure 1 and Figure 3, Column 7 Line 16-25); 
a compression unit 30 that compresses a refrigerant as a result of rotation of the shaft (Column 6 Line 30-51, Column 8 Line 39-Column 9 Line 12); and 
a shell (10; 11,12,13, Column 6 Line 53-Column 7 Line 15) that houses the shaft 80, the motor 20, and the compression unit 30 therein (see Figure 1), wherein the stator (70) includes 
a stator core (the stator core is defined by the sum of its parts) including an annular back yoke portion (75) that has an outer circumferential surface (75a - Fig 4) welded to the shell (Column 7 Line 52-Column 8 Line 3) and an inner circumferential surface opposite to the outer circumferential surface (see Annotated Figure 4 of Katoka USPN 8816561 (Attached Figure 1) above), a plurality of teeth portions 76 projecting from the inner circumferential surface (see Figure 4-Figure 5, Column 7 Line 38-64, --it is noted that teeth portions 76 project from the inner circumferential surface of Katoka USPN 8816561 within the same confines that teeth portions 35 project from the inner circumferential surface of the instant application--), and slots 77 formed between adjacent teeth portions (see Figure 4 and Figure 5), 
coils 72 wound around the plurality of teeth portions (Column 7 Line 34-36, Column 8 Line 4-35), 

a gap between the inner circumferential surface and the insulation member (Attached Figure 1). Katoka USPN 8816561 Figures 1-5 is silent regarding the limitations: at least one projection portion that projects from the inner circumferential surface of the back yoke portion.

    PNG
    media_image2.png
    772
    1083
    media_image2.png
    Greyscale
Annotated Figure 10 of Katoka USPN 8816561 (Attached Figure 2)

However, Katoka USPN 8816561 does disclose in Figure 10 the limitations: an annular back yoke portion 475 that has an inner circumferential surface (surface of elements S41a and S41b), an insulation member (173 in Figure 10, 73 Column 12 Line 24-26), and at least one projection portion S41c that projects from the inner circumferential surface of the back yoke portion (as shown in Figure 10, also see Annotated Figure 10 of Katoka USPN 8816561 (Attached Figure 2) above) and forms a gap (Attached Figure 2) between the inner circumferential surface and the insulation member (Attached Figure 2).


    PNG
    media_image3.png
    886
    1378
    media_image3.png
    Greyscale
 Annotated detail view of Figure 10 of Katoka USPN 8816561 (Attached Figure 3)
Regarding Claim 5 as best understood: Katoka USPN 8816561 as modified by Katoka USPN 8816561 discloses in the above mentioned Figures and Specifications the limitations set forth in claim 1. Further Katoka USPN 8816561 does disclose the . 
Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katoka USPN 8816561 in view of JP 2007-129878.
Regarding Claim 1: Katoka USPN 8816561 discloses in Figures 1-5 the limitations: 
a shaft 80; 
a motor 20 including a rotor 60 fixed to the shaft and a stator (70) surrounding the rotor (see Figure 1 and Figure 3, Column 7 Line 16-25); 
a compression unit 30 that compresses a refrigerant as a result of rotation of the shaft (Column 6 Line 30-51, Column 8 Line 39-Column 9 Line 12); and 
a shell (10; 11,12,13, Column 6 Line 53-Column 7 Line 15) that houses the shaft 80, the motor 20, and the compression unit 30 therein (see Figure 1), wherein the stator (70) includes 
a stator core (the stator core is defined by the sum of its parts) including an annular back yoke portion (75) that has an outer circumferential surface (75a - Fig 4) welded to the shell (Column 7 Line 52-Column 8 Line 3) and an inner circumferential surface opposite to the outer circumferential surface (see 
coils 72 wound around the plurality of teeth portions (Column 7 Line 34-36, Column 8 Line 4-35), 
an insulation member (73, 74a, and/or 74b Column 7 Line 34-36, Column 8 Line 16-35) that is disposed in the slots and interposed between the stator core and the coils (as shown in the Figures, element 73 is located in the slots as claimed, also see Column 8 Line 16-19) to insulate the stator core and the coils (the slot cell 73 is made of a resin (Column 8 Line 19-22), just like the insulating film 39 in the instant application, thus slot cell is able to insulate the stator core and the coils within the same confines as insulating film 39 of the instant application; further it is noted that Page 21 ¶0056 of the specification in the instant application states: the insulation member may only include insulating film 39; Therefore, it is understood that the slot cell 73 made of a resin would be capable of performing the function of “to insulate the stator core and the coils” within the same confines that insulating film 39 made of resin would perform the function as claimed), and 


    PNG
    media_image4.png
    635
    1117
    media_image4.png
    Greyscale
Annotated Figure 1 of JP 2007-129878 (Attached Figure 4)
However JP 2007-129878 does disclose the limitations: an annular back yoke portion (see Annotated Figure 1 of JP 2007-129878 (Attached Figure 4) above) that has an inner circumferential surface (Attached Figure 4), an insulation member 3, and at least one projection portion (projections 6, Attached Figure 4) that projects from the inner circumferential surface of the back yoke portion (Attached Figure 4) and forms a gap (Attached Figure 4) between the inner circumferential surface and the insulation member (Attached Figure 4). 


    PNG
    media_image5.png
    816
    1536
    media_image5.png
    Greyscale


Regarding Claim 2: Katoka USPN 8816561 as modified by JP 2007-129878 discloses in the above mentioned Figures and Specifications the limitations set forth in claim 1. Further Katoka USPN 8816561 as modified by JP 2007-129878 does disclose the limitations: wherein the inner circumferential surface of the back yoke portion (Katoka - Attached Figure 1, also see Annotated detail view of Figure 4 of Katoka USPN 8816561 (Attached Figure 5) above | JP - Attached Figure 4) has a corresponding area 
Regarding Claim 3: Katoka USPN 8816561 as modified by JP 2007-129878 discloses in the above mentioned Figures and Specifications the limitations set forth in claim 2. Further Katoka USPN 8816561 as modified by JP 2007-129878 does disclose the limitations: wherein the projection portion includes a first projection portion (JP - projection portion 6 at the left end) and a second projection portion (JP - projection portion 6 at the right end) disposed to sandwich the corresponding area in the circumferential direction (the projection portions 6 in the prior art of JP visually appear to be at approximately 25% and 75% of the arc length of the inner circumferential surface of the back yoke, thus when the prior art of Katoka is modified with the prior art of JP, they would be positioned outside of the corresponding area in the circumferential direction as claimed).

Examiner's Note:  The Examiner respectfully requests of the Applicants in preparing responses, to fully consider the entirety of the references as potentially teaching all or part of the claimed invention. MPEP § 2123).  	Additionally the origin of the drawing is immaterial. For instance, drawings in a design patent can anticipate or make obvious the claimed invention, as can drawings in utility patents. When the reference is a utility patent, it does not matter that the feature shown is unintended or unexplained in the specification. The drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art. In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979). (See MPEP § 2125). 	The Examiner has cited particular locations in the reference(s) as applied to the claims above for the convenience of the Applicants.  Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claims, typically other passages and figures will apply as well.
Furthermore: with respect to the prior art and the determination of obviousness, it has been held that Prior art is not limited just to the references being applied, but includes the understanding of one of ordinary skill in the art.  The "mere existence of differences (i.e. a gap) between the prior art and an invention DOES NOT ESTABLISH the inventions nonobviousness." Dann v. Johnston, 425 U.S. 219, 230, 189 USPQ 257, MPEP § 2141).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yasuda USPN 8569924 - discloses stator of motor for compressor welded to shell.
Bansal USPN 4994700 - discloses spring wedge biasing slot liners.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH S HERRMANN whose telephone number is (571)270-3291.  The examiner can normally be reached on 8:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/PATRICK HAMO/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        



/JOSEPH S. HERRMANN/Examiner, Art Unit 3746